Citation Nr: 1039193	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  07-27 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence was received sufficient to 
reopen a claim of entitlement service connection for an umbilical 
hernia and, if so, whether service connection is warranted.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to 
June 1983.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from March 2006 and April 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas, which declined to reopen the previously denied claim for 
service connection for an umbilical hernia and denied service 
connection for PTSD.

In July 2010, the Veteran testified during a hearing at the RO 
before the undersigned Acting Veterans Law Judge.  A transcript 
of the hearing is of record. 

During the pendency of the Veteran's case, the United States 
Court of Appeals for Veterans Claims (Court) held that claims of 
entitlement to service connection for PTSD encompass claims for 
service connection for all psychiatric disabilities.  See Clemons 
v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental 
health disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record).  
As such, the Board has recharacterized the Veteran's claim on 
appeal to more accurately reflect the Court's holding in Clemons.  

With regard to the Veteran's petition to reopen his claim for an 
umbilical hernia, to establish jurisdiction over this issue, the 
Board must first consider whether new and material evidence has 
been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2010).  The Board must proceed in this 
fashion regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed 
fully under the analysis section, new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for an umbilical hernia.  Since this claim is 
reopened, and development is not yet complete, the remainder of 
the appeal as to this matter is REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  Consistent 
with the instructions below, VA will notify the Veteran of any 
further action that is required on his part.


FINDINGS OF FACT

1.  A December 1983 rating decision denied the issue of 
entitlement to service connection an umbilical hernia on the 
basis that the congenital or developmental abnormality existed 
prior to service and was not aggravated by active service. The 
Veteran did not perfect an appeal.

2.  The evidence associated with the claims file since the 
December 1983 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
an umbilical hernia.

3.  Resolving reasonable doubt in the Veteran's favor, the 
objective and competent medical evidence of record demonstrates 
that he has an acquired psychiatric disorder, variously diagnosed 
as PTSD, that cannot be dissociated from his active military 
service.


CONCLUSIONS OF LAW

1.  The December 1983 rating decision that denied the claim of 
entitlement to service connection for an umbilical hernia is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010).

2.  The evidence presented since the December 1983 RO decision is 
considered to be new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 
(2010).

3.  Resolving doubt in the Veteran's favor, an acquired 
psychiatric disorder, variously diagnosed as PTSD, was incurred 
during active military service.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2010), effective prior to July 13, 2010; 38 C.F.R. 
§ 3.304(f), effective July 13, 2010.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the Court held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  In 
addition, the case of Kent v. Nicholson, 20 Vet. App. 1 (2006), 
requires that, prior to the adjudication of petitions to reopen 
service connection claims, the Veteran be given notice of the 
elements of service connection, the elements of new and material 
evidence, and the reasons for the prior denial.  

With respect to the Veteran's petition to reopen his claim of 
entitlement to service connection for an umbilical hernia as well 
as his claim of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  As 
such, the Board finds that any error related to the VCAA on these 
claims is moot.  See Id.; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).
II.  New and Material Evidence

A December 1983 rating decision denied the issue of entitlement 
to service connection for an umbilical hernia finding that it was 
a congenital defect or abnormality that existed prior to service 
and there was no evidence that it was aggravated by the Veteran's 
military service.  The Veteran did not appeal.  Hence, that 
decision is final.  See 38 U.S.C.A. § 7105 (2010).

A claim will be reopened if new and material evidence is 
submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  Id.

Evidence that is solely cumulative or repetitious in character 
will not serve as a basis for reconsideration of a previous 
decision.  The decision in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998), stressed that under the regulations, new evidence 
could be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a Veteran 
's injury or disability, even where it will not eventually 
convince the Board to alter its ratings decision."  Id. at 1363.

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

An application to reopen the appellant's claim was received in 
2005.  The evidence added to the record since the December 1983 
rating decision includes VA and private medical records and 
statements, dated from 1984 to 2010, service department records, 
written statements from the Veteran and others, and his oral 
testimony in support of his claim.  Amongst these is a December 
2005 VA medical record that reflects the Veteran's complaints of 
an abdominal hernia for three months and a January 2006 private 
record from C.F.M., M.D., that reflects complaints of recent 
abdominal pain and a bulge between the Veteran's xiphoid process 
and umbilicus with a past medical history of umbilical hernia 
repair in service.

Also added are VA medical records indicating a past medical 
history of umbilical hernia repair in March 1981, diagnosed as a 
recurrent hernia in a May 2007 record.  In June 2007, the Veteran 
underwent an open umbilical hernia repair.  The clinical 
impression in July 2007, was that he was status post recurrent 
umbilical repair with mesh.  In his oral and written statements, 
including during his July 2010 Board hearing, the Veteran denied 
having umbilical hernia pain prior to entering active service and 
stated that he developed such pain during physical training 
exercise while on active duty (see hearing transcript at page 
12).  

The evidence added to the record since the December 1983 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence that the Veteran had a post-service chronic residual 
disability due to service, the VA and private medical records, 
reflecting diagnoses of recurrent umbilical hernia and a history 
of umbilical hernia repair in service, along with the statements 
from the Veteran, provides a broader understanding regarding the 
facts necessary to substantiate the claim.  See Justus, supra.  
Thus, new and material evidence has been submitted.  The issue of 
entitlement to service connection for an umbilical hernia is 
reopened.

Adjudication of the claim does not end with a finding that new 
and material evidence has been submitted, nor is a grant of 
service connection assured.  Once a claim is reopened, the VCAA 
provides that the Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to substantiate 
the claimant' s claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002).  
As noted below, the Board is requesting additional development 
with respect to the underlying claim for service connection for 
an umbilical hernia, and will issue a final decision once that 
development is complete, if the case is ultimately returned to 
the Board.

III.  Acquired Psychiatric Disorder, to include PTSD

The Veteran argues that he currently suffers from a psychiatric 
disability, primarily as a result of traumatic events he 
experienced in service.  Therefore, he maintains that service 
connection is warranted for a psychiatric disability, including 
PTSD.  After carefully considering the claim in light of the 
record and the applicable law, the Board is of the opinion that 
the evidence is in equipoise.  Accordingly, giving the Veteran 
the benefit of the doubt, the appeal will be granted.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2010).  Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2010).

Psychoses, if manifest to a degree of 10 percent within one year 
after separation from active duty, may be presumed to have been 
incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Prior to July 13, 2010, service connection for PTSD required: (1) 
medical evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2010); Cohen v. Brown, 10 
Vet. App. 128 (1997).  A diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), that provides that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM- IV).  
38 C.F.R. § 3.304(f). However, effective July 13, 2010, 38 C.F.R. 
§ 3.304 (f) was amended to include a new paragraph (f)(3) that 
reads as follows, in pertinent part:

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate 
to support a diagnosis of [PTSD] and the 
veteran's symptoms are related to the claimed 
stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the 
claimed stressor is consistent with the places, 
types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-
service stressor.

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice 
at 75 Fed. Reg. 41092 (July 15, 2010).  

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the conditions or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of the 
in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2010).  Where a current diagnosis of PTSD exists, the 
sufficiency of the claimed in-service stressor is presumed.  See 
Cohen v. Brown, 10 Vet. App. at 144.  Nevertheless, credible 
evidence that the claimed in-service stressor actually occurred 
is also required.  See 38 C.F.R. § 3.304(f) (2010).  See Anglin 
v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. 
App. 353, 357 (1998), Cohen at 138; Suozzi v. Brown, 10 Vet. App. 
307 (1997).

Cases involving allegations of a personal assault, fall within 
the category of situations in which it is not unusual for there 
to be an absence of service records documenting the events of 
which the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  As noted under Paragraph 5.14(d), Part 
III, of VA's Adjudication Procedure Manual, M21-1, personal 
assault is an event of human design that threatens or inflicts 
harm.  Examples of this include rape, physical assault, domestic 
battering, robbery, mugging, and stalking.  Id.  Service records 
may not contain evidence of personal assault, and alternative 
sources, including testimonial statements from confidants such as 
family members, roommates, fellow service members, or clergy, may 
provide credible evidence of an in-service stressor premised on 
personal assault.  See YR v. West, 11 Vet. App. 393, 399 (1998).  
The Manual also notes that since personal assault, to include 
sexual assault, can be an extremely personal and sensitive issue, 
many incidents of personal assault are not officially reported, 
making it difficult to obtain direct evidence, and requiring that 
the alternative evidence be sought.  Id.

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but are 
not limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases, and statements from family members, roommates, fellow 
service members, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of behavior changes 
that may constitute credible evidence of the stressor include, 
but are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3) (2010).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2010).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
In his written statements and oral testimony, the Veteran asserts 
that he was sexually assaulted in service at least twice that led 
to his significant decline in job performance as evidenced by his 
receipt of two Article 15 punishments.  In a lengthy November 
2005 written statement, he described being raped as a child and 
said that his experiences in service aroused similar feelings of 
helplessness.  He indicated that on one occasion, while asleep, 
he was assaulted by his roommate, Private K.W. and, on another 
occasion, Private First Class R.C., a very large soldier, 
assaulted him.  The Veteran said that as both assaults occurred 
while he was asleep, thereafter, he tried to stay awake for many 
days to prevent it from recurring.  He stated that in December 
1980, Private D. assaulted him and, in March 1981, a staff 
sergeant propositioned him.

During his July 2010 Board hearing, the Veteran testified that he 
was raped twice in service, once in 1980 by his roommate after 
playing flag football and, on another occasion, while playing 
cards in the barracks, he was hit by another player who 
threatened him with a knife, and then raped the following day.  
The Veteran stated that he did not talk to anyone about the rapes 
for fear of being killed and that, when he told his superior 
officer, he was propositioned.  Subsequently, while on leave, he 
told his brother what happened.  According to the Veteran, after 
the rapes, he developed a belligerent attitude, and had a great 
deal of anger, that contributed to his decline in job performance 
and two judicial punishments.  

Initially, the Board must assess the competence of the Veteran to 
report the onset of his PTSD as due to service and of his having 
PTSD-related problems since that time, as well as his 
credibility.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 
(2007); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).

In Barr and Washington, the Court noted that a veteran is 
competent to testify to factual matters of which he had first-
hand knowledge and, citing its earlier decision in Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness.  See also 38 C.F.R. § 3.159(a)(2) 
(2010).

As the Veteran provided credible testimony regarding his personal 
assaults during service including being raped on at least two 
occasions, and the Veteran is competent to testify as to both the 
incurrence and continuity of symptomatology associated with the 
assaults, the Board notes that the Veteran is competent to report 
as to the circumstances of his in-service incidents.  See Layno; 
38 C.F.R. § 3.159(a)(2) (2010).  See e.g., Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006) (involving a claim of service 
connection for paranoid schizophrenia where lay persons submitted 
statements attesting to observing a change in the veteran's 
behavior during and since service); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The lack of corroboration does not, by itself render lay evidence 
incredible.  See Buchanan v. Nicholson, 451 F.3d at 1337 (Board 
must first "determine whether lay evidence is credible in and of 
itself, i.e., because of possible bias, conflicting statements, 
etc.").

However, lay persons are not competent to opine as to medical 
etiology or render medical opinions.  See Barr v. Nicholson; see 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a claim of 
service connection."  See Layno v. Brown, 6 Vet. App. at 469; see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person 
competent to testify to pain and visible flatness of his feet); 
Espiritu, 2 Vet. App. at 494- 95 (lay person may provide 
eyewitness account of medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had previously and 
explicitly rejected the view that competent medical evidence is 
required when the determinative issue in a claim for benefits 
involves either medical etiology or a medical diagnosis.  
Instead, under section 1154(a) lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when: a 
layperson is competent to identify the medical condition; the 
layperson is reporting a contemporaneous medical diagnosis; or 
lay testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  See Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).  Once evidence is determined to be competent, the Board 
must determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

The Board finds the Veteran's testimony credible.  He is 
competent to state that that he was sexually assaulted on at 
least two occasions and, in his November 2005 written statement, 
he identified his perpetrators.  Additionally, in his August 2007 
substantive appeal, the Veteran pointed to a February 1979 
service treatment record noting that he was seen in sick call for 
complaints of chest pain and sleep difficulty, (that he evidently 
associates with his first attack) and, after the second alleged 
assault, said that he was seen for complaints of a swollen face 
(a December 9, 1980 clinical record notes face swelling with a 
need to rule out pharyngitis).  The Veteran also pointed to his 
service personnel records as evidence of his demonstrated rise 
and fall in grade due to the claimed incidents.  He submitted a 
copy of his DD Form 214 indicating that the separation code 
reason was "JKJ" and included a list of separation code reasons 
indicating he was separated for unsuitability (reason 
unknown)/unsatisfactory performance. 

Thus, the remaining question presented is whether a stressor such 
as experienced by the Veteran is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD, 
consistent with the diagnostic criteria in the DSM-IV, or an 
acquired psychiatric disorder.  See 38 C.F.R. § 3.304(f), 
effective July 13, 2010.

Service treatment records are not referable to complaints or 
diagnosis of, or treatment for, a psychiatric disorder.

In this case, the probative post service medical evidence 
indicates that, since October 2004, VA and non-VA medical 
professionals have diagnosed the Veteran with PTSD attributed to 
military sexual trauma.  Notably, in October 2004, the Veteran 
gave a history of childhood sexual molestation at age 7 followed 
by two rape experiences during service.  The VA clinician who 
evaluated the Veteran concluded that he met the DSM-IV criteria 
for PTSD "related to his history of molestation and rape" and 
diagnosed non-combat related PTSD and recurrent major depression.  
Further, in a June 2005 signed statement, M.V., a private 
psychologist, said that he regularly treated the Veteran since 
September 2004 for symtoms associated with numerous traumatic 
events in his childhood and young adulthood and diagnosed the 
Veteran with PTSD.  As well, a March 2007 VA psychological 
assessment record reflects the Veteran's reported history of 
military sexual trauma (but not childhood molestation).  This 
examiner also found that the Veteran met the criteria for PTSD.  
The more recent VA outpatient medical records, dated through July 
2010, indicate that the Veteran's PTSD is treated with individual 
psychotherapy, and group therapy for those exposed to military 
sexual trauma.

As to whether the Veteran has PTSD related to active service, the 
evidence is clearly in equipoise.  The Veteran maintains that he 
was sexually assaulted on several occasions in service, to which 
he attributes his PTSD and, while this could not be verified, the 
service department records do evidence decline in performance, as 
he indicated.  Furthermore, both private and VA medical 
professionals who treated the Veteran appear to have associated 
his psychiatric disorder with his reported military sexual trauma 
in service.  Thus, these medical opinions have probative value, 
and after reviewing the record, the Board finds that they are 
equally plausible and equally probative.  Hence, the Board finds 
that the evidence is in equipoise as to whether the Veteran has 
an acquired psychiatric disorder that cannot be dissociated from 
active service.  Accordingly, pursuant to 38 U.S.C.A. § 5107, 
entitlement to service connection for an acquired psychiatric 
disorder, variously diagnosed as PTSD, is granted.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.304(f), 
effective July 13, 2010. 



ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an umbilical hernia is 
reopened.

Service connection for an acquired psychiatric disorder, 
variously diagnosed as PTSD, is granted


REMAND

The Veteran seeks service connection for an umbilical hernia.  
During his July 2010 Board hearing, he denied a history of 
umbilical hernia pain prior to entering active service.  He 
stated that such pain developed during physical training exercise 
while on active duty (see hearing transcript at page 12).

Service treatment records reveal that when examined for entrance 
into service, in January 1979, the Veteran denied a history of 
hernia problems, his abdomen and viscera were normal, and he was 
found qualified for entrance into active duty.  February 1981 
clinical records reflect his complaint of an umbilical hernia 
that was surgically repaired in March 1981.  The March 1981 
hospital record indicates that the Veteran had a congenital 
umbilical hernia that caused him pain on strenuous exercise or 
exertion and underwent an umbilical herniorrhaphy.

Post-service, the December 2005 VA medical record reflects 
complaints of abdominal pain and the January 2006 record from Dr. 
M. reflects the Veteran's past medical history of hernia repair 
in service.  An October 2006 VA medical record notes that the 
Veteran had a recurrent umbilical hernia that grew in size over 
the past two years for which umbilical hernia repair was 
scheduled.  The July 2007 VA record notes the history of 
umbilical hernia repair in March 1981 in service and that he 
underwent current repair for recurrent umbilical hernia.  


A Veteran is presumed to be in sound condition when examined and 
accepted into service except for defects or disorders noted at 
that time.  See 38 U.S.C.A. § 1111 (West 2002).  A pre-existing 
injury or disease is considered to have been aggravated by active 
service if there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  See 
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2010).  
Here, a medical opinion is required as to whether the Veteran's 
umbilical hernia was aggravated by service.

Accordingly, the case is REMANDED for the following action: 

1.  The Veteran should be scheduled for an 
appropriate VA examination by a physician 
with appropriate medical expertise to 
render an opinion as to the etiology of 
any recurrent umbilical hernia found to be 
present.  The claims file and a copy of 
this Remand should be made available to 
the examiner and the examination report 
should indicate if the Veteran's medical 
record were reviewed.  All indicated tests 
and studies should be performed and all 
clinical findings reported in detail.  The 
physician-examiner is requested to respond 
to the following. 

A.  The Veteran had active military 
service from February 1979 to June 1983.

(i)  The examiner is request to state 
if the Veteran has an umbilical 
hernia or residuals of an umbilical 
hernia?

(ii)  Taking into account the service 
medical records (including the 
January 1979 examination report and 
February 1981 clinical and March 1981 
hospital records), when was the 
umbilical hernia started?

1.  Is the Veteran's recurrent 
umbilical hernia a congenital 
disease or a congenital defect, 
or is it acquired in nature?  
Please provide complete 
rationale for your opinion. 

2.  If the umbilical hernia is a 
congenital disease or acquired 
in nature, please indicate 
whether its clinical onset was 
prior to service, during 
military service, or after 
service.  If your response is 
prior to military service, is 
there any factual evidence, 
which supports a conclusion that 
during military service the 
Veteran's pre-service umbilical 
hernia underwent an identifiable 
permanent increase in severity, 
which was beyond its natural 
progression?

3.  If the umbilical hernia is a 
congenital defect, please 
provide an opinion as to whether 
it was subject to a superimposed 
disease or injury during 
service, and if so, describe the 
resultant disability.

(iii)  If any diagnosed umbilical 
hernia disability was incurred after 
February 1979, the examiner is 
requested to provide an opinion 
concerning the etiology of any 
diagnosed umbilical hernia disability 
found to be present, to include 
whether it is at least as likely as 
not (i.e., to at least a 50-50 degree 
of probability) that any currently 
diagnosed umbilical hernia disorder 
were caused by military service, or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability).

B.  A detailed rationale for any opinion 
expressed should be provided.  

2.  The AMC should review the medical 
opinion obtained to ensure that the 
Board's remand directives were 
accomplished.  If any questions posed were 
not answered, return the case to the 
examiner.

3.  Finally, readjudicate the Veteran's 
claim for service connection for an 
umbilical hernia.  If the claim is denied, 
a supplemental statement of the case 
should be issued to the Veteran and his 
representative, and they should be given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


